969 So.2d 1171 (2007)
Freddie James SIPLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1843.
District Court of Appeal of Florida, Fifth District.
November 30, 2007.
*1172 James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant challenges the modification of his probationary sentence, which occurred fourteen months after the probationary sentence was imposed. The court modified Appellant's probation to include electronic monitoring, a mandatory condition of probation. Because the modification did not occur within sixty days after Appellant's sentencing, the modification was erroneous. Fields v. State, 968 So.2d 1032 (Fla. 5th DCA 2007); Kiriazes v. State, 798 So.2d 789 (Fla. 5th DCA 2001); Accordingly, we reverse with the direction that the added condition of probation be stricken.
REVERSED and REMANDED.
THOMPSON, TORPY and LAWSON, JJ., concur.